DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over von Malm et al. (US Patent Application Publication No. 2016/0027765)(“von Malm”) in view of Tanigaki et al. (US Patent Application Publication No. 2018/0259852)(“Tanigaki”).
Regarding Claim 1, von Malm teaches an optoelectronic semiconductor chip (Figure 1A) comprising an active region (Figure 1A, item 20) in a semiconductor body (Figure 1, item 20) having a main plane of extension, the active region configured to emit electromagnetic radiation during operation of the optoelectronic semiconductor chip (¶0003), at least two conversion elements (Figure 1A, items 6b and 6a) configured to convert the wavelength of the electromagnetic radiation emitted by the active region during operation (¶0069), and at least one barrier (Figure 1A, item 61) which is at least partially impermeable to electromagnetic radiation emitted by the active region (¶0068), wherein the semiconductor body comprises recesses (Figure 1A, item 25) having connection layers (Figure 1A, item 31) arranged therein, wherein the recesses completely break through the active region (see Figure 1A, note 25 breaks through 20 completely), the barrier is disposed in a lateral direction between conversion elements (see Figure 1A), wherein the lateral direction is parallel to the main extension plane of the semiconductor body (see Figure 1A – note the device is 3 dimensional and is disposed from left to right across the page as well as in and out of the page), the barrier extends transverse to the lateral direction (see Figure 1A – note the device is 3 dimensional and is disposed from left to right across the page as well as in and out of the page), the active region comprises at least two emission regions (Figure 1A, see emission regions below 6b and 6a) which can be controlled 
Von Malm does not specifically teach a reflective or absorbent material is arranged on a side surface of the barrier.  However, Tanigaki teaches using a reflective or absorbent material as part of the barrier structure (Figure 2, item 28, ¶0571) between color filters (Figure 2, item 27, ¶0571) in an LED (see Figure 2).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the reflective of absorbent material of Tanigaki in the device of von Malm, as it will prevent mixing of emitted light between the different color filters – each emission area can be directed to each specific color filter.
Regarding Claim 2, von Malm as modified does not specifically teach the extension of each of the at least two conversion elements in the vertical direction perpendicular to the main extension plane of the semiconductor body is at most 30% of the lateral extension of the respective conversion elements; however it would have been an obvious matter of design choice to make the extension of each of the at least two conversion elements in the vertical direction perpendicular to the main extension plane of the semiconductor body is at most 30% of the lateral extension of the respective conversion elements since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Regarding Claim 3, von Malm as modified does not specifically teach  the extension of each of the at least two conversion elements in the vertical direction perpendicular to the main In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Regarding Claim 4, von Malm futher teaches each of the at least two conversion elements comprise a matrix material in which conversion particles are incorporated (¶0070).
Regarding Claim 5, von Malm further teaches von Malm as modified does not specifically teach a lateral extent of the conversion particles is not more than 10% of the lateral extent of one of the conversion elements; however it would have been an obvious matter of design choice to make a lateral extent of the conversion particles is not more than 10% of the lateral extent of one of the conversion elements since such a modification would have involved a mere change in size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 U.S.P.Q. 237, CCPA 1955).
Regarding Claim 6, von Malm further teaches the conversion particles are quantum dots (¶0070).
Regarding Claim 7, von Malm further teaches at least one first conversion element of the at least two conversion elements is arranged to convert the wavelength of the electromagnetic radiation emitted from the active region during operation to a different wavelength than at least one second conversion element of the at least two conversion elements (¶0069).
Regarding Claim 8, von Malm further teaches the at least two conversion elements are disposed at nodes of a two dimensional lattice (see Figure 1B).
Regarding Claim 9, von Malm further teaches the barrier completely surrounds each of the at least two conversion elements in lateral directions (see Figure 1B), said lateral directions being parallel to the main extension plane of the semiconductor body (see Figures 1A and 1B).
Regarding Claim 10, the language “the at least two emission regions are monolithically formed with each other” is product by process language directed to the method of formation of the device. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the at least two emission regions are monolithically formed with each other" only requires “at least two emission regions”, which does not distinguish the invention from von Malm as modified, who teaches the structure as claimed.
Regarding Claim 11, von Malm in view Tanigaki does not specifically teach the barrier comprises a metal, although Tanigai does teach ensuring the barrier is light blocking (¶0571).  Metals are well known in the semiconductor art for their light blocking reflective properties and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Allowable Subject Matter















Claims 12 and 13 are allowed.
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “where the barrier is formed by the semiconductor body means that the barrier comprises a semiconductor material”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993

Conclusion












THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891